Citation Nr: 1210426	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a surgical scar of the left knee.

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total rating based on individual unemployability (TDIU)

4.  Entitlement to an increased rating in excess of 20 percent for left knee postoperative arthrotomy and medial meniscectomy prior to November 13, 2008.  

5.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the left knee prior to November 13, 2008. 

6.  Entitlement to a separate rating for a left knee disorder, manifested as dislocated cartilage.

7.  Entitlement to an increased rating in excess of 30 percent for left knee disorder, post total knee replacement from January 1, 2010.  

8.  Entitlement to a separate rating for instability of the left knee from January 1, 2010.  

9.  Entitlement to a separate rating for the removal of semilunar cartilage of the left knee.

10.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in November 2007, September 2008, and December 2008 of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, a December 2008 rating decision granted the Veteran a temporary rating for 100 percent for his left knee disorder, effective November 13, 2008, the date of his surgery, and rating of 30 percent for his left knee disorder, effective January 1, 2010.  Inasmuch as a rating higher than 30 percent for a left knee disorder is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that recent VA records were associated with the file that had not been reviewed by the RO.  At the November 2011 hearing, the Veteran submitted a waiver of his right to have the evidence initially considered by the RO.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in November 2011.  A transcript is of record. 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran withdrew his appeals seeking increased ratings for a surgical scar of the left knee and tinnitus, and entitlement to a TDIU.

2.  Prior to November 13, 2008, the Veteran's left knee did not have flexion limited to 30 degrees or extension limited to 15 degrees. 

3.  Prior to November 13, 2008, the Veteran's left knee disorder is shown to be productive of frequent episodes of "locking," with pain, swelling, and fluid in the knee.

4.  From January 1, 2010, the Veteran has limitation of extension of the left knee to 30 degrees.

5.  From January 1, 2010, the removal of semilunar cartilage of the left knee is symptomatic.  

6.  During the periods on appeal, the Veteran had moderate instability of the left knee.

7.  At no point during the periods on appeal did the Veteran have severe recurrent subluxation or lateral instability of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeals for increased ratings for a surgical scar of the knee, tinnitus, and entitlement to a TDIU by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  Prior to November 13, 2008, the criteria for a rating in excess of 20 percent for instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).  

3.  Prior to November 13, 2008, the criteria for a rating in excess of 10 percent for traumatic arthritis based on limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).  

4.  Prior to November 13, 2008, the criteria for a separate 20 percent rating for a left knee meniscus disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2011).


5.  From January 1, 2010, the criteria for a rating 40 percent for limitation of extension of the left knee, post left knee replacement, are approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261 (2011).

6.  From January 1, 2010, the criteria for a 20 percent rating for instability of the left knee, post total left knee replacement, are approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2011).

7.  From January 1, 2010, the Veteran is entitled to a separate, compensable 10 percent evaluation for removal of semilunar cartilage of the left knee, symptomatic, as separate from an evaluation for ligamentous instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2008, July 2008, and June 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in August 2007 and March 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawal of claims

The Veteran withdrew three of his appeals on the record at the November 2011 hearing. VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question. See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (when a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable). 

As of November 2011 the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of these issues is valid. The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, in such an instance, dismissal of the appeal is appropriate. See 38 U.S.C.A. § 7105(d).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits on the record at a hearing before the Board, and because the Board had not yet promulgated a decision on his appeals at the time of his request for withdrawal for claims for increased ratings for a surgical scar of the knee, tinnitus, and entitlement to a TDIU, the legal requirements for a proper withdrawal have been satisfied. 38 C.F.R. § 20.204(b). Accordingly, further action by the Board on these particular matters is not appropriate and the Veteran's appeals as to these issues should be dismissed. 38 U.S.C.A. § 7105(d). 

Increased ratings for left knee disorder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran's total left knee arthroplasty was accomplished in November 2008.  Prior to that surgery, the Veteran was in receipt of a 10 percent rating under Diagnostic Code 5010 for traumatic arthritis based on limitation of motion and a 20 percent rating under Diagnostic Code 5257 for instability of the left knee.  

Diagnostic Code 5010 instructs evaluators to rate symptoms under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). This rating cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  

From November 13, 2008, the date of his knee replacement surgery, the Veteran was rated at 100 percent disabling as required by 38 C.F.R. § 4.71a, Diagnostic Code 5055.  After the one-year period following implantation, Diagnostic Code 5055 provides that the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  Therefore, a 30 percent rating was assigned, effective January 1, 2010.  

Pursuant to Diagnostic Code 5055, a 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

Additionally, Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28th ed., 1012, 1504.

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In a precedential opinion, the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other Diagnostic Codes for a manifestation of limitation of motion.   

The Veteran filed a claim for an increased rating for his knee disorder in February 2007.  

The Veteran underwent a VA examination in August 2007.  He reported weakness and instability in his left knee as a result of an in-service injury.  The Veteran employed the use of corrective shoes, a knee brace, a cane, and crutches to assist with walking.  He was unable to stand for more than a few minutes and was limited to walking a quarter of a mile with a cane.  He had antalgic gait with poor propulsion and abnormal weight bearing.  The Veteran's range of motion was 0 to 112 degrees, with motion limited to 90 degrees upon repetitive use.  The examiner found crepitus, deformity, effusion, excessive motion, heat, tenderness, painful movement, moderate instability, weakness, abnormal motion, guarding, locking, and grinding in the left knee.   The examiner diagnosed severe degenerative joint disease of the left knee.  

A November 2007 rating decision confirmed and continued the Veteran's 20 percent rating based on moderate instability and a 10 percent rating for traumatic arthritis, based on limitation of motion. The Veteran appealed this decision.  

A December 2007 MRI showed internal derangement of the left knee.  At that time, he had flexion past 95 degrees.  The physician noted no laxity of the medial collateral or lateral collateral ligament.  In January 2008, the Veteran was treated for complaints of pain and instability and a brace was provided.  

A surgical consultation was conducted in March 2008.  The Veteran complained of pain and instability of his left knee.  His range of motion for his knee was 15 to 70 degrees.  The knee was tender to palpation with mild crepitus and pain.  X-rays revealed severe degenerative joint disease in the lateral compartment and moderate disease in the medial compartment.  

As stated above, the Veteran underwent a total knee replacement in November 2008.  A December 2008 rating decision granted the Veteran a temporary 100 percent rating, effective November 13, 2008, the date of his knee replacement surgery, and a 30 percent rating, effective January 1, 2010, pursuant to Diagnostic Code 5055.  

In January 2009, the Veteran saw his physician for a postoperative evaluation.  He reported aching and fear of dislocation.  He had range of motion from -5 to 95 degrees.  

The Veteran returned for a follow-up appointment after his knee surgery in March 2009.  He reported great improvement in the strength of his left leg.  He complained of chronic pain in his left knee, but admitted that he has seen improvement since prior to the surgery.  The Veteran ambulated with a cane.  

The Veteran appeared before a Decision Review Officer at the RO in April 2009.  He testified that he had severe instability of the left knee prior to his November 2008 surgery and that he experienced pain throughout the entire range of motion at that time.  The Veteran also stated that he continued to experience pain and instability in his left knee since the November 2008 knee replacement surgery.    

The Veteran was seen in July 2010 for left knee pain.  He reported that he continued to experience pain with range of motion and felt that the knee was unstable.  The Veteran denied use of a sleeve or brace but stated that he is hesitant to walk more than two miles per day due to the pain and feeling of instability.  A physical examination revealed no swelling, erythema, or effusion.  The Veteran had full range of motion actively and passively.  He was stable to varus and valgus stress and anterior and posterior stress.  There was a small amount of laxity seen with varus force when his leg was in full extension.  X-rays showed the prosthesis was well-aligned with no signs of loosening or infection.   The physician concluded that he had left knee pain, status post total knee arthroplasty, with hamstring and quadriceps weakness, which was contributing to his symptoms of laxity.  

An August 2010 emergency room record showed that the Veteran reported with pain in his right knee.  The record noted that he wore a brace on his left knee. 

The Veteran underwent a VA examination in March 2011.  The purpose of the examination was to determine if the Veteran warranted service connection for a right knee disorder; however a full examination of the left knee was conducted at that time and the examiner provided findings for the left knee that meet the rating criteria.  

The Veteran reported instability in his left knee.   He uses a cane and brace to assist with walking.  A physical examination showed moderate medial and lateral instability of the left knee with no deformity or tenderness.  Range of motion of the left knee was 30 to 100 degrees.  

The Veteran appeared at a Travel Board hearing in November 2011.  He testified that since his knee replacement surgery, he continued to have instability in his knee, which requires a brace for stabilization and a cane for ambulation.  He also stated that he had pain and difficulty with range of motion and that he has stiffness of the leg, making it difficult to bend.  Prior to his surgery, the Veteran stated that he consistently experienced pain upon range of motion and instability.

To warrant a schedular rating in excess of 10 percent for the left knee disability prior to November 13, 2008, based on limitation of motion, there would need to be evidence of limitation of flexion to no more than 30 degrees or limitation or extension limited to 15 degrees or more.  However, the Veteran's maximum limitation of motion of the left knee was from 10 to 70 degrees in August 2008.  Consequently, a higher rating is not warranted prior to November 13, 2008 for limitation of motion.  

Furthermore, the objective medical evidence at the August 2007 VA examination showed moderate instability of the left knee.  Although the Veteran contends that he had severe instability, there is no support for that contention in the medical records and instead, there is objective evidence of instability of a moderate nature at the VA examination and no laxity at a December 2007 MRI.  Therefore, a rating in excess of 20 percent pursuant to Diagnostic Code 5257 for instability or laxity is denied, prior to November 13, 2007.  

The Board has also considered Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  At the August 2007 VA examination, the examiner found crepitus, deformity, effusion, excessive motion, heat, tenderness, painful movement, moderate instability, weakness, abnormal motion, guarding, locking, and grinding in the left knee.   These symptoms approximate the criteria for a separate rating under Diagnostic Code 5258.  Therefore, the Board finds that a separate 20 percent rating under Diagnostic Code 5258 is warranted prior to November 13, 2008.  

Because there is also no medical evidence of ankylosis, instability, or impairment of the tibia and fibula, a higher evaluation is not warranted from prior to November 13, 2008 for the left knee disability under another diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5262 (2011).  

From January 1, 2010, after a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left total knee replacement warrants a 40 percent disability rating, but no higher.  In this regard, the Board finds that from January 1, 2010, the Veteran's left total knee replacement most closely approximates the criteria for a 40 percent rating, based on limitation of motion, pursuant to Diagnostic Code 5261.  The objective medical evidence in the March 2011 VA examination showed his left knee was limited to 30 degrees of extension.  Diagnostic Code 5055 specifies that a minimum 30 percent rating is assigned when there are intermediate degrees of residual weakness, pain, or limitation of motion to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Here, a higher rating is warranted for limitation of extension under Diagnostic Code 5261 and therefore, a 40 percent rating is warranted.  

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a 0 percent rating.  The VA General Counsel also held that a separate rating could also be provided for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Since the Veteran's left total knee replacement has not been manifested by flexion limited to 60 degrees or less, there is no basis for a separate rating under Diagnostic Code 5260.

Additionally, the VA examiner noted moderate medial and lateral instability.  The evidence also shows that the Veteran uses a knee brace for stabilization and a cane for ambulation.  Moreover, at the VA examination it was noted that the Veteran could only stand for 10 minutes at a time and could only walk 100 yards.  
 
The Board has also considered the assignment of a separate evaluation for the Veteran's left total knee replacement under Diagnostic Code 5257, pertaining to other impairment of the knee.  Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated as 30 percent when severe, 20 percent when moderate, and 10 percent when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The pertinent medical evidence of record demonstrates that the Veteran's left total knee replacement was productive of moderate instability.  Therefore, a separate rating of 20 percent under Diagnostic Code 5257 is warranted.  

Additionally, the Board finds that a separate rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage is warranted.  In this regard, the medical evidence of record indicates that the Veteran underwent left knee replacement surgery, which involved the removal of cartilage from the Veteran's left knee.  The evidence has shown that he continues to experience symptoms related to that surgery.  The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of his left knee disorder are attributable, at least in part, to the documented cartilage injury and resulting surgeries.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate initial 10 percent disability rating is warranted for the left knee under Diagnostic Code 5259.

In granting these separate evaluations, the Board is cognizant of the "amputation rule" which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2011).  A 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2011).  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164 (2011).  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68  and 38 C.F.R. § 4.71a , Diagnostic Codes 5161, 5162-5164, a 60 percent disability rating would be the maximum assignable disability rating for the Veteran's left total knee replacement.  Pursuant to this decision, the Veteran is assigned a 40 percent rating for his left knee based on limitation of motion, a 20 percent rating based on instability, and a 10 percent rating based on symptomatic removal of semilunar cartilage.  Combined, his total rating for his left knee is 60 percent. 38 C.F.R. § 4.25.  Therefore, his combined ratings do not violate the "amputation rule."  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, the Veteran is not entitled to a higher rating of 60 percent under Diagnostic Code 5055.  Diagnostic Code 5055 specifically contemplates severe painful motion and weakness.  At the March 2011 VA examination, the examiner did not note weakness, deformity, tenderness, or other symptoms of the left knee.  He also found no objective evidence of pain with active motion.   Although the Veteran has functional limitations with regard to walking and standing as due to his knee, the Board finds that these limitations are attributable to instability and limitation of motion, rather than weakness or severe painful motion, as no objective findings have been made.  Therefore, an increased rating is not warranted under Diagnostic Code 5055 or based on application of 38 C.F.R. § 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his left knee replacement; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

Extraschedular rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-scheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left total knee replacement is manifested by limitation of motion and instability.  As discussed above, these manifestations are contemplated in the rating criteria as evidenced by the herein above grant of a 40 percent disability rating for limitation of extension and 20 percent rating for instability.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

Thus, Board concludes that, resolving all benefit of the doubt in favor of the Veteran the left total knee replacement warrants disability ratings of 40 percent for limitation of extension and 20 percent for instability, but no higher.  38 C.F.R. § 3.102 (2011); see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

The appeal seeking entitlement to an increased rating for a surgical scar of the knee is withdrawn.

The appeal seeking entitlement to an increased rating for tinnitus is withdrawn.

The appeal seeking entitlement to a TDIU is withdrawn.

A rating in excess of 20 percent for instability of the left knee prior to November 13, 2008 is denied.  

A rating in excess of 10 percent for traumatic arthritis of the left knee prior to November 13, 2008 is denied.

A rating of 20 percent for dislocated cartilage of the left knee prior to November 13, 2008 is granted.  

A rating of 40 percent based on limitation of extension for a left knee, status post knee replacement, from January 1, 2010 is granted.

A rating of 20 percent for instability of the left knee, status post knee replacement, from January 1, 2010 is granted.  

A rating of 10 percent for removal of semilunar cartilage, symptomatic, from January 1, 2010 is granted.


REMAND

At the Veteran's November 2011 Board hearing, he testified that since the time of his most recent VA examination for hearing loss, in August 2008, his hearing loss had worsened.  See November 2011 Board hearing transcript, page 10-12.  

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorder has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

Accordingly, a new VA examination as to the current severity of his hearing loss disability is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his bilateral hearing loss, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for bilateral hearing loss that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified audiologist, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. The examiner must:

a. Conduct an audiogram and provide current findings as to the severity of the hearing disability. If possible, a Maryland CNC controlled speech discrimination test must be conducted as part of the examination.

b. Provide findings as to the effects of the Veteran's hearing loss disability on his social and occupational functioning, ordinary activities of daily life, and activities of daily living (ADLs).

3. Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO must then readjudicate the claim of an increased rating for bilateral hearing loss to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


